Citation Nr: 0112667	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for bilateral hearing loss and otitis 
externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from February 1942 to October 
1945.

The Board of Veterans' Appeals (Board) first observes that 
the regional office (RO)'s initial effort to obtain the 
veteran's service medical records in March 1989 ended with a 
response from the National Personnel Records Center (NPRC) 
that there was "no record of meds or dental," and that the 
veteran's claim had been classified as a records 
reconstruction case.  Thereafter, the RO then made an effort 
in July 1989 to reconstruct the veteran's in-service medical 
history by seeking any records associated with the "95th 
Art. Hq Btry," and the NPRC responded in September 1989 that 
a "search of the S/R from the 95th Amrd. FA Bn. Hq. Btry 
from 3/14/43 to 10/20/43" revealed no entries pertaining to 
the veteran.  In this regard, the Board notes that the 
veteran's handwritten statement in his original claim in 1989 
concerning his unit can easily be read as referring to the 
"95th" Field Artillery Battalion.  The Board must point out, 
however, that it is clear from his enlisted record and other 
separation documents that he served with the 90th Field 
Artillery Battalion.  When his hand written statement is 
examined in light of this information, the Board finds that 
his handwriting is susceptible to reading as the "90th" 
Field Artillery Battalion.  Thus, while the Board can readily 
understand why the RO believed it had requested information 
concerning the veteran's unit, it now appears that the 
request did not include the correct identification of the 
veteran's unit.  Consequently, the Board finds that an 
additional effort is required by the RO to obtain any 
relevant documents associated with records from the 90th 
Field Artillery Battalion. 

In this context, it was recently held by the U.S. Court of 
Appeals for the Federal Circuit in Hayre v. West, 188 F.3d 
1327 (Fed.Cir. 1999), that where there is a breach of the 
duty to assist in which the Department of Veterans Affairs 
(VA) fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal.

The current record appears to be distinguishable from Hayre 
to the degree that it lacks a specific allegation by the 
claimant as to the existence of service medical records from 
his period of active service, as opposed to informal or 
unrecorded treatment or any oral communications that would 
support the claim.  On the other hand, while the Board notes 
that the instant case did not involve a specific request from 
the veteran asking that the RO take steps to confirm the 
existence of any additional records associated with his unit 
for the period of February 1942 to October 1945, the Board 
finds that remand is warranted because the general theory of 
entitlement of service connection for bilateral hearing loss 
and otitis externa would require that the RO make an effort 
to obtain any medical treatment and/or alternative records 
that may be associated with the veteran's unit, especially 
since the veteran's claim was classified as a record 
reconstruction case.  See also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  If relevant additional service medical 
records were obtained, consideration would be warranted under 
38 C.F.R. § 3.156(c) in regard to the September 1989 rating 
determination.  In other words, the existence of additional 
relevant service department records would vitiate the 
finality of the September 1989 determination.

The Board further notes that the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereafter "VCAA"), contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The salient 
features of the new statutory provisions (and where they will 
be codified in title 38 United States Code) may be summarized 
as imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2. The RO should request that the 
claimant provide any further information 
as to the identity, treatment dates, and 
location as to any hospital at which he 
received treatment during service, 
including, but not necessarily limited 
to, the field hospital at which he 
received treatment for his appendix in 
December 1943 and the Naval Hospital in 
New Hebrides where he was taken sometime 
thereafter.  He should also be requested 
to provide information concerning his 
knowledge of the existence of any 
relevant service medical records from his 
period of service, and copies of any 
service medical records that may be in 
his possession.  

3.  Based on the veteran's response to 
(2), if any, and the information already 
of record, the RO should then contact 
NPRC to attempt to obtain any available 
service department records relating to 
the veteran's service with the 90th Field 
Artillery Battalion.  At a minimum, the 
RO should request a search for morning 
report entries consistent with the prior 
request for such records from the 95th 
Armored Field Artillery Battalion.   Of 
course, if he veteran provides any 
additional information that would 
facilitate a search for additional 
records appropriate action should be 
taken.  

With respect to Federal Government 
records, the VCAA requires that the RO 
must discharge the obligations set forth 
in (7) above.  Therefore, the RO should 
advise NPRC that efforts to obtain any 
service medical records, including any 
relevant records associated with the 90th 
Field Artillery Battalion, shall continue 
until the records are obtained unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
bilateral hearing loss and otitis 
externa. 

5.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




